DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-11 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 06/17/2021.

Response to Arguments
Applicant's arguments filed 06/17/2021 have been fully considered but they are not persuasive.
Regarding the argument of undue burden, Page 5 lines 16-21, which has been found to be unpersuasive because although Group 2 is direct to a catheter assembly that includes a positioning device, the catheter assembly does not require the positioning device of Group 1, specifically a hub that comprises a sidewall having the claimed first and second thicknesses. Searching for Group 2 does not require a specific search for a positioning device of Group 1.
Therefore, Inventions II and I are related as combination and subcombination, respectively. Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)). 

Claim Objections
Claims 14-15 and 17-19 objected to because of the following informalities:  
Claim 14, line 1: “the echogenic element” should recite “the at least one echogenic element”
Claim 15, line 1: “the echogenic beads” should recite “the plurality of echogenic beads”
Claim 17, line 1: “the echogenic beads” should recite “the plurality of echogenic beads”
Claim 18, line 1: “the echogenic element” should recite “the at least one echogenic element”
Claim 19, line 1: “the echogenic element” should recite “the at least one echogenic element”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-22 are rejected under 35 U.S.C. 103 as being unpatentable over KIMURA (JP 2014100303) in view of Massengale (US PG PUB, 20160151049).
Regarding claim 12, KIMURA teaches a catheter assembly (Figures 1-6b) comprising: a positioning device (Figures 6a-6b below) comprising: a stylet (4) having a proximal end and a distal end (Paragraph [0065]); and a hub (37) at the proximal end of the stylet (4), and a tamponade balloon catheter (Figures 1-2 below) comprising: a catheter (21) comprising a proximal end and a distal end 

    PNG
    media_image1.png
    212
    761
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    370
    377
    media_image2.png
    Greyscale

Regarding claim 20, KIMURA teaches (Figures 1-6b) the assembly of claim 12 wherein the hub (37) further comprises a proximal end (proximal arrow, Figure 6a below), a distal end (distal arrow, Figure 6a below) and a sidewall (sidewall, Figure 6a below, from distal to proximal ends) extending there between defining a hub lumen (hub lumen box, Figure 6b below), wherein the sidewall (sidewall, Figure 6a below, from distal to proximal ends) comprises a first portion (first portion, Figure 6b below) having a first thickness (first thickness, Figure 6b below, the part of the sidewall that is thinner) and a second portion (second portion, Figure 6b below) comprising a second thickness (second thickness, Figure 6b below, the part of the sidewall that is thicker), wherein the second thickness (second thickness, Figure 6b below, the part of the sidewall that is thicker), is greater than the first thickness (first thickness, Figure 6b below, the part of the sidewall where it is labeled second thickness can be seen as having a thickness greater than the first thickness), and wherein the stylet (4) is coupled to the second portion (Paragraph [0065], stylet 4 is directly embedded and fixed to the rear end side surface of the main port storage portion 31 of the connector cover 37, Figure 6b below).
Regarding claim 22, KIMURA teaches (Figures 1-6b) the assembly of claim 12 wherein the proximal end (Figure 1 labeled below) of the catheter (21) further comprises an inflation port (27, Paragraph [0047]) and wherein a proximal end (Figure 1 labeled below) of the inflation port (27) is configured to be removably received within the hub lumen (32, Figure 6a labeled below). Note, the language, “configured to/for" merely recites intended uses of the apparatus. The claim, however, is an apparatus claim, and is to be limited by structural limitations. "Configured for/to," constitutes functional claim language, indicating that the claimed device only need claimed structure to be used in such a manner. The Office submits that the device of “KIMURA” meets the structural limitations of the claim, and the “inflation port” is structured to be “removably received within the hub lumen.”

    PNG
    media_image3.png
    380
    343
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    231
    474
    media_image4.png
    Greyscale

KIMURA fails to teach wherein the catheter comprises at least one echogenic element disposed thereon. KIMURA also fails to teach wherein the at least one echogenic element is positioned at the distal end of the catheter. KIMURA also fails to teach wherein the at least one echogenic element comprises a plurality of echogenic beads. KIMURA also fails to teach wherein the echogenic beads are embedded in a polymeric material. KIMURA also fails to teach wherein the polymeric material is over-molded on to the distal end of the catheter. KIMURA also fails to teach wherein the echogenic beads are formed from at least one of glass, polymeric material, metals and combinations thereof. KIMURA also fails to teach wherein the echogenic element comprises a polymeric coating. KIMURA also fails to teach wherein the echogenic element is coupled to the catheter by at least one of bonding, RF welding, adhesives, over-molding and mechanical attachment mechanisms.
Regarding claim 13, Massengale teaches (Figures 1-2D and 7-11) the assembly of claim 12 wherein the at least one echogenic element (by definition, an echogenic element is one that can reflect ultrasound waves; 130, 132, 136 on the catheter tip portion 108, Paragraph [0060]) is positioned at the distal end (Paragraph [0058]) of the catheter (102, Figure 7).
Regarding claim 14, Massengale teaches (Figure 7) the assembly of claim 12 wherein the echogenic element (by definition, an echogenic element is one that can reflect ultrasound waves; 130, 132, 136 on the catheter tip portion 108, Paragraph [0060]) comprises a plurality of echogenic beads (132/136, spheres has a similar rounded structure to beads, Paragraph [0060])).
Regarding claim 15, Massengale (Figure 7) teaches the assembly of claim 14 wherein the echogenic beads (132/136, spheres has a similar rounded structure to beads, Paragraph [0060]) are embedded in a polymeric material (Paragraphs [0059] and [0063], catheter tip may be formed from cobalt chrome, glass, quartz, crystalline mineral which are polymers).
Regarding claim 16, Massengale teaches (Figures 1-2D and 7-11) the assembly of claim 15 wherein the polymeric material (Paragraphs [0059] and [0063], catheter tip may be formed from cobalt chrome, glass, quartz, crystalline mineral which are polymers) is over-molded on to the distal end (Paragraph [0058]) of the catheter (102, Figure 7). The limitation, "over-molded” may be considered a process limitation that renders claim 16 to be a product-by-process claim, where the claim is not limited to the manipulation of the recited step. The claim is limited only to the structure implied by the step.  The polymeric material of Massengale indeed discloses the structure implied by step of "over-molded.” Over-molded is a well-known process to coating, therefore the Examiner is taking Official Notice (See MPEPE 2144.03) to use the well-known process of Massengale to form the catheter tip with the echogenic elements. The standard of review applied to findings of fact is the "substantial evidence" standard under the Administrative Procedure Act (APA), 5 U.S.C. 500 et seq. See In re Gartside, 203 F.3d 1305, 1315, 53 USPQ2d 1769, 1775 (Fed. Cir. 2000). See also MPEP § 1216.01. In light of recent Federal Circuit decisions as discussed below and the substantial evidence standard of review now applied to USPTO Board decisions, the following guidance is provided in order to assist the examiners in determining when it is appropriate to take official notice of facts without supporting documentary evidence or to rely on common knowledge in the art in making a rejection, and if such official notice is taken, what evidence is necessary to support the examiner’s conclusion of common knowledge in the art.
Regarding claim 17, Massengale teaches (Figure 7) the assembly of claim 14 wherein the echogenic beads (132/136, spheres has a similar rounded structure to beads, Paragraph [0060]) are formed from at least one of glass, polymeric material, metals and combinations thereof (132/136, glass particles, Paragraph [0060]).
Regarding claim 18, Massengale teaches (Figure 7) the assembly of claim 12 wherein the echogenic element (by definition, an echogenic element is one that can reflect ultrasound waves; 130, 132, 136 on the catheter tip portion 108, Paragraph [0060]) comprises a polymeric coating (Paragraphs [0018] and [0081], catheter tip may be rendered echogenic by coating an internal or external surface with materials such as titanium carbide, titanium nitride, titanium aluminum nitride, titanium aluminum carbon nitride and hard, dense, amorphous non-crystalline solids such as glass, acrylic glass—also referred to as poly(methyl methacrylate, and hard, glassy hydrogels that increases its acoustic impedance which as polymers).
Regarding claim 19, Massengale teaches (Figure 7) the assembly of claim 12 wherein the echogenic element (by definition, an echogenic element is one that can reflect ultrasound waves; 130, 132, 136 on the catheter tip portion 108, Paragraph [0060]) is coupled to the catheter by at least one of bonding, RF welding, adhesives, over-molding and mechanical attachment mechanisms (Paragraph [0057], the catheters are modified to include or incorporate echogenic elements; Paragraph [0056], joining or incorporating echogenic elements 29 at or near the very tip of the needle; By definition, incorporating echogenic elements is to unite or work into something already existent (catheter tip) so as to form an indistinguishable whole (catheter tip and echogenic element) through an attachment method). 
However, Massengale teaches (Figure 7 below) wherein the catheter (102) comprises at least one echogenic element disposed thereon (by definition, an echogenic element is one that can reflect ultrasound waves; 130, 132, 136 on the catheter tip portion 108, Paragraph [0060]). 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified KIMURA’S catheter tip (21; KIMURA) to incorporate the teachings of Massengale’s catheter tip (108; Massengale) such that echogenic elements (130, 132, 136; Massengale) are disposed on the catheter tip (21; KIMURA) to increase the acoustic impedance of the catheter tip (21; KIMURA) to reflect an effective amount of acoustic waves so the tip is satisfactorily visible during sonic imaging (Paragraphs [0051] and [0062]; Massengale).

    PNG
    media_image5.png
    252
    595
    media_image5.png
    Greyscale

Regarding claim 21, KIMURA teaches (Figures 1-6b) the assembly of claim 12 wherein the hub (37) further comprises a proximal end, a distal end and a sidewall extending there between defining a hub lumen (Figure 6a labeled below). 

    PNG
    media_image3.png
    380
    343
    media_image3.png
    Greyscale

KIMURA fails to teach wherein the sidewall of the hub comprises an outer surface, and wherein at least a portion of the outer surface comprises at least one of threads, ribs, coupling mechanisms, barbs, flanges, channels and projections. 
However, Massengale teaches (Figure 1 labeled below) wherein the sidewall of the hub comprises an outer surface, and wherein at least a portion of the outer surface comprises at least one of threads, ribs, coupling mechanisms, barbs, flanges, channels and projections (20, Figure 1 below, Paragraph [0049], the echogenic body has a proximal end 18 that may include a conventional fitting 20). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified KIMURA’S hub (37; KIMURA) to incorporate the teachings of Massengale’s hubs outer surface (20; Massengale) such that it would have a conventional fitting for the user (Paragraph [0049]; Massengale). 

    PNG
    media_image6.png
    340
    613
    media_image6.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US6135982, US7512433, US20040267203, US20050149060.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARWA MOSTAFA whose telephone number is (571)272-6498.  The examiner can normally be reached on Monday - Friday 7:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ARWA MOSTAFA/Examiner, Art Unit 3771           
/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771